Citation Nr: 1146548	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  09-02 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-connected migraine headaches, to include whether the reduction from 50 percent to 30 percent, effective July 1, 2008, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1983 to February 2005.  

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2008 rating decision in which the RO reduced the evaluation for the Veteran's service-connected migraine headaches from 50 to 30 percent, effective July 1, 2008.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  He specifically requested that the hearing be scheduled after September 1, 2009.  An April 2008 letter informed him that his hearing was scheduled in July 2009.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing.  In September 2011, the Veteran requested another opportunity for a hearing.  In December 2011, a Deputy Vice Chairman granted the Veteran's motion for a new hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, in his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at a local VA office (Travel Board hearing), after September 1, 2009.  The RO scheduled him for a hearing prior to that date, and the Veteran failed to report for the scheduled hearing.  Subsequently, the Veteran requested a new hearing; his motion was granted in December 2011.  As such, a hearing must be scheduled.

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Because the RO schedules Travel Board hearings, a remand of this matter for the requested hearing is warranted. 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2011).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


